COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


B.W.B CONSTRUCTION CORPORATION AND
 VIRGINIA CONTRACTORS GROUP
 SELF-INSURANCE ASSOCIATION
                                              MEMORANDUM OPINION *
v.   Record No. 1952-96-3                         PER CURIAM
                                               JANUARY 28, 1997
RALPH E. TAYLOR


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (William H. Fralin, Jr.; Jolly, Place,
            Fralin & Prillaman, on briefs), for
            appellants.

            (Robert A. Williams; Williams, Luck and
            Williams, on brief), for appellee.



     B.W.B. Construction Corporation (employer) contends that the

Workers' Compensation Commission (commission) erred in finding

that (1) the W.C. Ham Center, a sheltered workshop in which

employer's vocational rehabilitation representative placed Ralph

E. Taylor (claimant), was not appropriate vocational

rehabilitation; and (2) claimant did not unjustifiably refuse to

cooperate with vocational rehabilitation by failing to regularly

attend the sheltered workshop program.   Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On January 14, 1991, while working for employer as a

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
pipefitter, claimant sustained a compensable injury to his neck

and head when he struck a steel beam.   Following the accident, he

developed chronic neck pain, headaches, and psychiatric problems.

Later in 1991, he underwent surgery for two herniated discs, but

continued to experience the neck pain, headaches, and psychiatric

problems.   Eventually, claimant's physician released him to

perform light work.   As a result, employer assigned Karen Carr, a

vocational rehabilitation counselor, to work with claimant.
       Carr began job search efforts for claimant in the spring or

summer of 1995.   Carr was unable to find claimant a light duty

job.   Therefore, she decided to place claimant in a sheltered

workshop program.   The work claimant performed at the workshop

involved gluing two pieces of cardboard together and putting

screws in bags.   Carr's asserted goal was to build up claimant's

work ethic and confidence, although she admitted that the impact

on claimant's self-esteem from his experience at the workshop

could be positive or negative.   Prior to his January 14, 1991

injury, claimant had accumulated fifteen years of experience in

the construction industry.

       Claimant testified that he objected to being placed at the

workshop, but reluctantly agreed to try it.   He worked

sporadically, beginning September 6, 1995, often leaving the

workshop after a few hours.   Claimant asserted that he left the

workshop because the work increased his neck and shoulder pain

and because he did not want to work with mentally retarded




                                  2
people, who frequently hollered nonsensical questions at him.

Claimant's rate of pay in the program was $1.50 per hour.

Claimant stated that this amount was not sufficient to pay for

the gas necessary to travel to and from the workshop.

     Carolyn Beale, a rehabilitation specialist employed by the

workshop, testified that it offers long-term sheltered employment

to individuals with mental retardation or mental illness.    Beale

stated that twenty-seven out of the thirty clients working with

claimant were mentally retarded or mentally ill.
     In denying employer's application, the commission found as

follows:
                The Deputy Commissioner concluded that
           the sheltered workshop placement was
           inappropriate vocational rehabilitation for
           the claimant. We agree. The claimant worked
           over fifteen years as a pipefitter,
           carpenter, and sheet metal worker. As the
           Deputy Commissioner noted, placing [claimant]
           with mentally retarded individuals, and
           others with severe mental handicaps, in a
           sheltered workshop, is more likely to reduce
           rather than enhance his self-esteem. Neither
           his physical nor his psychiatric disabilities
           are so severe that he would not benefit from
           more intensive job placement and training
           efforts.


     The testimony of claimant, Carr, and Beale, as well as

claimant's medical records, amply support the commission's

finding that claimant's placement at the sheltered workshop was

not appropriate vocational rehabilitation pursuant to Code

§ 65.2-603(A)(3).

     Because our holding on this issue disposes of this appeal,




                                 3
we will not address the second question presented by employer.

For the reasons stated, we affirm the commission's decision.

                                                  Affirmed.




                                4